Citation Nr: 1718631	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-08 409	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for non-Hodgkin's lymphoma.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right foot peripheral neuropathy.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left foot peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1951 to July 1954 and from August 1957 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from May 2009, October 2010, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in first St. Petersburg, Florida, and later Cleveland, Ohio.

In November 2016 the Board received a Veterans Health Administration (VHA) opinion.  In February 2017 the Board provided the Veteran with notice of the VHA and an opportunity to respond.  Therefore, the Board finds that it may adjudicate the current claim without further delay. 

Since issuance of the February 2014 statements of the case, additional evidence was added to the claims file.  Nonetheless, the Board finds that it may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review because in July 2016 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The applications to reopen claims of service connection for right and left foot peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has not been diagnosed with PTSD at any time during the pendency of the appeal.

2.  The preponderance of the evidence shows that an acquired psychiatric disorder other than PTSD is not related to service nor was it caused or aggravated by a service-connected disability.

3.  The preponderance of the evidence shows that the Veteran was not exposed to an herbicide agent while on active duty and non-Hodgkin's lymphoma is not related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  Non-Hodgkin's lymphoma was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative in written statements to the RO assert, in substance, that the appellant's acquired psychiatric disorders including PTSD were caused by seeing a B-52 explosion, which caused a helicopter to crash, while at U-Tapao Air Force Base in Thailand in July 1969 as well as by the base coming under attack on two occasions while he was stationed there from September 22, 1968, to September 18, 1969.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  They also assert that service connection is warranted for non-Hodgkin's lymphoma because it was caused by the Veteran's exposure to herbicides while stationed in Thailand during the Vietnam war either while on base or while on aircraft that flew over the Republic of Vietnam.  Id.  Lastly, they claim that the Veteran's acquired psychiatric disorder other than PTSD is due to his already service-connected tinnitus, bilateral hearing loss, and/or right elbow disabilities. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses and tumors, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regulations also provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

Although there is no presumption of herbicide exposure for any military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases where herbicide may have been sprayed.  See VBA Manual M21-1, IV.ii.1.H.5 (M21-1).  Moreover, VA in a Memorandum for the Record entitled Herbicide Use In Thailand During The Vietnam Era, reported as follows:

The DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The Report of these tests noted that 5 civilian and 5 military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U. S. military installation or Royal Thai Air Force Base . . .

Tactical herbicides such as Agent Orange were used and stored in Vietnam, not Thailand . . . 

There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era. . . . 

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter there was a greater likelihood of exposure to commercial pesticides including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand . . . 

If the veteran s claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, please be advised that there is no presumption of 'secondary' exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC 123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred . . .

If the veteran's claim is based on general herbicide use within the base, such as small scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides only the commercial herbicides . . . 

While the M21-1 is generally not binding on the Board, based on the manual and supporting material it is generally presumed that herbicide were hand sprayed around the perimeter of identified bases in Thailand during certain periods of the Vietnam War era.  See 38 C.F.R. § 19.5 (2016); M21-1, IV.ii.1.H.5. VA has not extended the same special consideration to all service members who had contact with a Thai base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Therefore, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.  In this regard, in VAOPGCPREC 7-93 (Aug. 12, 1993) VA's General Counsel found that flying missions over Vietnam air space is not sufficient to establish in-country service for the purpose of the presumption of herbicide exposure.

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

a. PTSD

As to the claim of service connection for PTSD, the RO has verified the Veteran's stressor claim as to seeing a B-52 explosion, which caused a helicopter to crash, while at U-Tapao Air Force Base in Thailand in July 1969.  Therefore, the Board finds that adjudication of this claim turns on whether the Veteran has a diagnosed disability because in the absence of proof of a present disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, the Veteran's service treatment records and post-service records are negative for a diagnosis PTSD.  In fact, when examined by VA in February 2013 and November 2013 for the express purpose of ascertaining if he had PTSD it was opined that he did not.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, while the Veteran is competent to report on what he sees and feels and others about what they can see, including having observable symptoms of possible PTSD, the Board finds that they are not qualified to diagnose PTSD because they do not have the required medical training.  See Davidson.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis PTSD at any time during the pendency of his appeal.  See Owens.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for PTSD must be denied despite the confirmed stressor.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; McClain.

b.  Acquired Psychiatric Disorders Other than PTSD and non-Hodgkin's lymphoma

As to a current disability, the post-service record shows the Veteran being diagnosed with an anxiety disorder and non-Hodgkin's lymphoma.  See, e.g., VA treatment records dated in July 2000; VA examinations dated in February 2013 and November 2013; VHA dated in November 2016.

As to service connection for non-Hodgkin's lymphoma based on the presumptions found at 38 C.F.R. § 3.309(e), the Veteran does not claim and the record does not show that he stepped foot in the Republic of Vietnam during the Vietnam era or served in or near the DMZ in Korea between April 1, 1968, and August 31, 1971.  Therefore, despite non-Hodgkin's lymphoma being one of the specifically enumerated diseases that are presumed to be caused by herbicide exposure, the Board finds that the presumptions found at 38 C.F.R. § 3.309(e) do not apply to the current claim.  However, and as noted above, the availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl.

As to in-service incurrence for other acquired psychiatric disorders other than PTSD and non-Hodgkin's lymphoma under 38 C.F.R. § 3.303(a), service personnel records show the Veteran served at U-Tapao Air Force Base in Thailand from September 22, 1968, to September 18, 1969.  Moreover, the Board finds that the Veteran is competent to report on what he saw and felt like seeing a chemical being sprayed, being in an aircraft that flew over the Republic of Vietnam, and experiencing symptoms of an acquired psychiatric disorder and non-Hodgkin's lymphoma because these events and these symptoms come to him via his own senses.  See Davidson.  

However, service personnel records do not show his duties placed him on or near the perimeter of U-Tapao Air Force Base in Thailand while he served at that facility from 1968 to 1969 as a Chief Clerk.  In fact, the Board finds that the Veteran's occupational specialty, Chief Clerk, as opposed to security policeman, security patrol dog handler, or a member of the security police squadron, weighs against finding that he spent any time on or near the perimeters of U-Tapao Air Force Base while in Thailand from September 22, 1968, to September 18, 1969.  Furthermore, and as explained above, being on an aircraft that flew over the Republic of Vietnam does not constitute evidence of herbicide exposure.  See Memorandum for the Record entitled Herbicide Use In Thailand During The Vietnam Era; Also see VAOPGCPREC 7-93.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran was not exposed to a herbicide agent while on active duty.  See Owens.

Moreover, the service treatment records, including July 1954, July 1956, July 1957, August 1966, April 1968, October 1971, December 1972, March 1976, and June 1978 examinations, are negative for symptoms and/or a diagnosis of an acquired psychiatric disorder and/or non-Hodgkin's lymphoma.  In fact, the July 1954, July 1957, April 1968, December 1972, March 1976, and June 1978 examiners specifically opined that his psychiatric and endocrine system examinations were normal.  See Colvin.  The Board also finds that the Veteran is not competent to diagnose an acquired psychiatric disorder and/or non-Hodgkin's lymphoma because these are complex medical questions and he does not have the required expertise.  See Davidson.  Therefore, the Board finds the more probative the service treatment records which do not document symptoms of an acquired psychiatric disorder and/or non-Hodgkin's lymphoma and the normal examinations than any lay claims to the contrary.  See Owens.  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran was not exposed to a herbicide agent while on active duty in Thailand.  Id.  The Board also finds that the most probative evidence of record shows that the Veteran did not have an acquired psychiatric disorder and/or non-Hodgkin's lymphoma while on active duty.  Id.  Therefore, the Board finds that service connection must be denied for both an acquired psychiatric disorder other than PTSD and non-Hodgkin's lymphoma based on in-service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a). 

As to service connection for an acquired psychiatric disorder and non-Hodgkin's lymphoma based on the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with psychoses and/or a tumor in the first post-service year.  Therefore, the Board finds that the presumptions found at 38 C.F.R. § 3.309(a) do not help the Veteran establish service connection for either of his claims.  38 U.S.C.A. §§ 1110, 1131.

As for service connection for an acquired psychiatric disorder other than PTSD and non-Hodgkin's lymphoma based on continued symptoms in and since service under 38 C.F.R. § 3.303(b), the record does not document complaints or treatment for an acquired psychiatric disorder other than PTSD until 2013 (see VA examinations dated in February2013 and November 2013) and non-Hodgkin's lymphoma until 2000 (see VA treatment records dated in July 2000); decades after service.  Moreover, and as reported above, the July 1954, July 1957, April 1968, December 1972, March 1976, and June 1978 service examiners specifically opined that his psychiatric and endocrine system examinations were normal. 

The Board acknowledges that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see because it comes to them via their own senses.  See Davidson.  However, the Board does not find the Veteran's statements regarding when his problems with observable symptoms of an acquired psychiatric disorder other than PSTD and non-Hodgkin's lymphoma started credible because his self-reported history is outweighed by the in-service and post-service medical records which do not document complaints, diagnoses, or treatment for either disorder until decades after service.  See Owens.

In these circumstances, the Board finds that service connection for an acquired psychiatric disorder other than PTSD and non-Hodgkin's lymphoma based on continued problems since service must be denied because the most probative evidence of record shows that they did not start in-service and continue since service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection for an acquired psychiatric disorder other than PTSD and non-Hodgkin's lymphoma based on their initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a medical opinion linking either disability to the Veteran's military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the February 2013 and November 2013 VA examinations as well as in the November 2016 VHA it was specifically opined that the Veteran's acquired psychiatric disorder (i.e., an anxiety disorder) is not related to his military service and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  As to any lay claims from the Veteran and others that his disorders are due to military service, the Board finds that diagnosing an acquired psychiatric disorder other than PSTD and non-Hodgkin's lymphoma requires special medical training that these lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disorders are caused by service is not competent evidence.  Jandreau.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's acquired psychiatric disorder other than PTSD and non-Hodgkin's lymphoma are not caused by his military service and service connection is not warranted based on the initial documentation of the disorders after service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

As for service connection for an acquired psychiatric disorder other than PTSD under 38 C.F.R. § 3.310, the record is negative for a medical opinion linking any acquired psychiatric disorder to one of the Veteran's service-connected disabilities (i.e., tinnitus, bilateral hearing loss, and a right elbow disability).  See Allen.  In fact, in the November 2016 VHA it was specifically opined that the Veteran's acquired psychiatric disorder (i.e., an anxiety disorder) was neither caused nor aggravated by his service-connected disabilities and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.

As to any lay claims from the Veteran and others that his acquired psychiatric disorder other than PTSD was caused or aggravated by a service-connected disability, the Board finds that diagnosing an acquired psychiatric disorder requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that a psychiatric disorder other than PTSD was caused or aggravated by a service-connected disability is not competent evidence.  Jandreau.

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's acquired psychiatric disorder other than PTSD was not caused or aggravated by a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claims, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.

Service connection for non-Hodgkin's lymphoma is denied.





REMAND

As to the applications to reopen claims of service connection for right and left foot peripheral neuropathy, in February 2016 the Veteran filed a notice of disagreement to the October 2015 rating decision that denied these claims.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, these issues are REMANDED for the following actions:

Issue the Veteran a SOC as to his applications to reopen claims of service connection for right and left foot peripheral neuropathy.  Thereafter, only return to the Board the issues he perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


